Citation Nr: 0126488	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  96-49 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to the service-connected 
post traumatic stress disorder (PTSD) and as due to Agent 
Orange exposure.

2.  Entitlement to an increased disability evaluation for 
PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran had active service from September 1967 
to April 1969, including a period of service in the Republic 
of Vietnam from April 5, 1968 to April 17, 1969.  His 
military specialty was rifleman.  He participated in counter-
insurgency in the Republic of Vietnam and in operations 
Allenbrook I and II.

Additionally, the Board notes that in the December 1996 
Substantive Appeal, the veteran requested a hearing before a 
member of the Board in Washington D.C., and thus, the hearing 
was scheduled for March 1, 1999.  However, as per January 
1999 correspondence from the veteran, the veteran requested 
that such scheduled hearing be canceled.  As the record does 
not contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's December 1996 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702 
(2001).

Furthermore, as the Board finds that further development is 
necessary with respect to the claim of entitlement to service 
connection for a cardiovascular disorder, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of an increased rating for PTSD has been obtained 
by the RO, and no further development is necessary to comply 
with the Veterans Claims Assistance Act of 2000.

2.  The veteran is demonstrably unable to obtain or retain 
employment secondary to his PTSD. 


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, in a September 1993 rating decision, the 
veteran was granted service connection and a 50 percent 
disability evaluation for PTSD under Diagnostic Code 9411 
effective March 10, 1993.  At present, the veteran contends 
in substance that the severity of his PTSD is greater than 
reflected by the currently assigned 50 percent rating.  In 
such a case, the VA has a duty to assist him in developing 
facts which are pertinent to the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which applies 
to all pending claims for VA benefits, and which provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by the 
VA.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Among its other 
provisions, this law redefines the obligations of the VA with 
respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a valid claim.  Second, the VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his/her claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased initial rating.  The 
Board concludes that discussions as contained in the August 
1995 rating decision, the November 1996 statement of the 
case, the August 2001 supplemental statement of the case, and 
in correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  As 
such, the Board concludes that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is necessary.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran and other individuals 
in correspondence.  As well, the veteran was given the 
opportunity to present testimony at a personal hearing, but 
declined it.  Thus, as all reasonable efforts have been made 
by the VA to obtain evidence necessary to substantiate the 
veteran's claim for an increased rating, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125- 
4.132).  In Karnas v. Derwinski, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue." 
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and is prevented 
from applying the liberalizing law rule stated in Karnas, see 
supra.  Thus, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 1991).

Prior to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large. See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id. A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. In the alternative, a 100 percent 
evaluation was warranted if there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  As 
well, a 100 percent evaluation was awarded if the veteran was 
demonstrably unable to obtain or retain employment. Id.  The 
appellant only need meet one of these criteria to be granted 
a 100 percent evaluation. Johnson v. Brown, 7 Vet. App. 95 
(1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under these 
criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. See id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In this case, the evidence shows that the veteran has 
suffered from PTSD since at least 1993.  Specifically, an 
August 1993 VA examination report shows the veteran was 
diangosed with PTSD with secondary depression.  His 
employment history at that time revealed that he had not 
worked for the prior three years, and that his last job ended 
when he was fired after being hospitalized for electroshock 
therapy.  At this time, the veteran verbalized only on direct 
questioning, was emotionally labile, and expressed suicidal 
wishes.  He also described extraordinary combat 
experiences/reminders, avoidance, social isolation, fear of 
aggressive violent impulses, severe survival guilt, feelings 
of futility and foreshortened future, and hypervigilance.  In 
addition, an August 1993 Social Survey report indicates he 
had daily flashbacks of his war experiences, which caused 
depression, shame, withdrawal, isolation and avoidance.  He 
had interrupted sleep, sleep anxieties, and paranoia 
secondary to post combat trauma.

A June 1995 Social Survey reveals the veteran preferred to be 
isolated, including from family members, was unemployed and 
perhaps unemployable.  During the survey, he was quiet, 
withdrawn, and disheveled with a flat affect.  And, a June 
1995 VA examination report shows that, although the veteran 
did not have delusions/hallucinations, suicidal ideation, or 
deficits of orientation, recent or remote memory, 
retention/recall, calculations, abstractions, comprehension 
or judgment, he had depressed mood with constrained grimacing 
effect and was preoccupied mainly with the dangers of being 
close to people.  His emotional tone was labile.  Upon 
examination, the veteran was assigned a global assessment of 
functioning (GAF) score of 45 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

A December 1996 VA examination report further confirms that 
the veteran was last employed in 1989 after holding many 
jobs.  He was receiving SSA benefits and had difficulty with 
alcohol misuse for many years.  In comparison to his 1989 
evaluation, the veteran appeared much more disorganized and 
unsure of his presentation of facts.  His concentration was 
poor, and he seemed withdrawn into his own mentations with a 
fixed stare.  He also had dissociative difficulty where 
dreaming and normal waking consciousness could not readily be 
separated.  The veteran's diagnosis was chronic PTSD, 
actively symptomatic, and with anticipated deterioration 
without sufficient treatment support.

Records from the Social Security Administration (SSA) 
describe the treatment the veteran has received over time for 
various disorders.   As well, medical records from the St. 
Louis VA Medical Center (VAMC) dated from 1993 to 1998 
describe the treatment the veteran has received for various 
disorders, including PTSD.  These records include March 1995 
notations showing the veteran was diangosed with PTSD, 
alcohol abuse in remission, and major depression; and was 
taking Prozac and Trazodone.  And, a hospitalization summary 
shows the veteran was admitted from November 19, 1998 to 
November 25, 1998 with a history of suicidal ideation for the 
prior two weeks.  At that time, he admitted to drinking 12 
cans of beer a day, and to have auditory hallucinations a few 
days prior to admission.  His diagnoses were alcohol 
dependence, psychosis nonspecified type, and PTSD.  At the 
time of his hospitalization discharge, the veteran was 
assigned a GAF score of 50.

Per a January 1998 VA examination report, the veteran's 
Mississippi Scale for Combat-Related PTSD testing verified 
his PTSD symptoms were serious.  While he was deemed to have 
some social adaptability (he was married and had two good 
friends), he was deemed isolated in terms of normal 
standards.  His industrial adaptability was deemed seriously 
impaired as he had not been able to hold a job since 1989.  
He had held over 30 jobs since his Vietnam service and was 
unable to keep them for any length of time because he could 
not handle authority figures.  He was diagnosed with 
continuous and severe PTSD, and alcohol abuse; and was 
assigned a GAF score of 50 which, according to the DSM-IV, 
equates to serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job). 

Lastly, a February 1998 addendum to the January 1998 VA 
examination report indicates that the veteran's Axis I 
diagnoses included PTSD and alcohol abuse.  However, the GAF 
score of 50 was assigned for the PTSD symptoms.  During the 
January 1998 examination, the veteran's symptoms due to 
alcohol abuse could not be separated from the symptoms due to 
PTSD.  But, after two weeks of alcohol abstinence, the 
veteran continued to present severe PTSD symptoms, which led 
the examiner to conclude that the GAF score of 50 assigned 
for the PTSD symptoms was accurate. 

Upon a review of the above described evidence, the Board 
finds that the veteran's PTSD meets the criteria for the 
assignment of a 100 percent disability evaluation under the 
old criteria for evaluating mental disorders.  Specifically, 
the evidence shows that the veteran's PTSD symptoms cause him 
to be demonstrably unable to obtain or retain employment, as 
shown by his GAF score of 50 per the latest VA examination in 
January 1998 and its addendum in February 1998.  As noted 
above, a GAF score of 50, according to the DSM-IV, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

In this regard, the Board acknowledges that the veteran 
suffers from other non-service connected psychiatric 
disorders, including alcohol dependence.  However, taking 
into consideration the holding in Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service- connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition), and per the medical discussion 
in the February 1998 addendum to the January 1998 VA 
examination, the Board will proceed to attribute the 
veteran's occupational impairment in it entirety to the 
service connected PTSD.

Given the above described symptomatology, the Board finds 
that the veteran's PTSD symptomatology causes the veteran to 
be demonstrably unable to obtain or retain employment, and 
thus, he meets the requirements for the assignment of a 100 
percent schedular evaluation under the old criteria for 
mental disorders.  A 100 percent disability evaluation for 
the veteran's PTSD is granted.  See 38 U.S.C.A. §§ 1155, 
5103A, 5107, 5110(g) (West 1991 &  Supp. 2001); 38 C.F.R. §§ 
4.125-4.132, Diagnostic Code 9411 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, the 
evidence shows the veteran's PTSD symptomatology has led to 
the assignment of a 100 percent rating under the schedular 
criteria.  Accordingly, a remand to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This law modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  A 
preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue of entitlement to service connection for a 
cardiovascular disorder, to include as secondary to the 
service-connected PTSD and as due to Agent Orange exposure.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated.  The present record does not 
contain sufficient medical information which would allow the 
Board to make an appropriate determination at this time.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as cardiovascular-renal 
disease, hypertension, or organic heart disease, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, a disability, which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2001).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  Furthermore, service connection 
for residuals of exposure to Agent Orange can also be 
established by showing that a disorder is in fact causally 
linked to such exposure. Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 C.F.R. § 3.303.  

Given the complexity of the appellant's claim and the copious 
medical evidence of record, the appellant's case is being 
remanded to the RO in order to obtain a VA medical opinion 
discussing whether the evidence establishes that the claimed 
cardiovascular disorder is in fact causally linked to 
exposure to Agent Orange, per the veteran's contention in the 
December 1996 Substantive Appeal. Combee, supra. As well, the 
VA medical opinion should discuss any possible aggravation of 
the claimed cardiovascular disorder secondary to the service 
connected PTSD.  Allen, supra.

Section 5103A (d) indicates that the Secretary's duty to 
assist includes affording the claimant a VA examination or 
obtaining a VA medical opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  And, in this 
case, the Board finds that the present record does not 
contain sufficient evidence to review the appellant's claim 
on the merits.  The law is clear that if the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Lastly, the RO should assist the veteran in obtaining any and 
all of the veteran's relevant medical records which may 
assist him in obtaining the benefits sought.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO is requested to review the 
claims files and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) for any relevant medical 
records which may assist him in his 
claim.  The RO should attempt to locate 
and associate with the claims files any 
reported medical records not already 
obtained or confirmed as unavailable.  
All records received should be made a 
permanent part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, 
the RO must properly document the 
claims files and notify the veteran 
that the above records could not be 
obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claims, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed cardiovascular disorder.  If no 
such disorder is currently found, the 
examiner should so indicate.  The claims 
folders and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files and this remand 
were reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the veteran's 
cardiovascular disorder.  Following a 
review of the veteran's medical records 
and history, including the June 2000 VA 
cardiology examination report, and upon 
examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's cardiovascular 
disorder is related to exposure to an 
herbicide agent, such as Agent Orange.  
Additionally, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cardiovascular disorder became manifest 
during his active service, was incurred 
in or aggravated during his active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  As well, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's cardiovascular 
disorder is proximately due to, or has 
been aggravated by his service-connected 
PTSD.  If the examiner finds that the 
cardiovascular disorder has been 
aggravated by the service-connected PTSD, 
the examiner should describe the degree 
of disability caused by this aggravation.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cardiovascular disorder is related to any 
post-service event(s).  If the etiology 
of the veteran's cardiovascular disorder 
is attributed to multiple factors/events, 
the examiner should so indicate.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the claimed cardiovascular 
disorder.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed in a written 
report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should ensure 
that the above requested development is 
performed in compliance with this REMAND.  
Otherwise, immediate corrective action 
should be taken.

5.  Upon completion of the foregoing, 
the RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issue of entitlement to service 
connection for a cardiovascular 
disorder, to include as secondary to 
the service-connected post traumatic 
stress disorder and as due to Agent 
Orange exposure.  In readjudicating the 
veteran's claim, the RO must take into 
consideration the holding in Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994), and Allen v. Brown, 7 Vet. App. 
439 (1995).  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



